11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Joseph Joe Siedl,                           * From the 104th District Court
                                              of Taylor County
                                              Trial Court No. 18101B.

Vs. No. 11-16-00309-CR                      * May 25, 2017

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is error in the judgment below. Therefore, in accordance with this
court’s opinion, we modify the judgment of the trial court to delete the $295
fine, and we dismiss the appeal.